           Case 2:21-cv-00927-RSL Document 1 Filed 07/12/21 Page 1 of 8


 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   LAURA EICKELMANN,
                                                      No.
10                                  Plaintiff,
                                                      COMPLAINT FOR DAMAGES
11          v.
                                                      JURY DEMAND
12
     PUBLIC HOSPITAL DISTRICT NO. 1 OF
13   KING COUNTY, WASHINGTON D/B/A
     VALLEY MEDICAL CENTER,
14
                                  Defendant.
15

16

17                       I.   PARTIES, JURISDICTION, AND VENUE

18          1.1.   Plaintiff Laura Eickelmann is a board-certified physician assistant who resides

19   in Snohomish County, Washington.
20          1.2.   Defendant Public Hospital District No. 1 of King County, Washington is a
21
     municipal corporation and component unit of the University of Washington that operates as
22
     Valley Medical Center (“Valley Medical”) in King County, Washington.
23
            1.3.   Some of Ms. Eickelmann’s claims arise under the laws of the United States.
24

25   This Court has original jurisdiction over those claims under 28 U.S.C. §§ 1331 and 1343.

26          1.4.   Ms. Eickelmann’s other claims arise under Washington state law. This Court

     has supplemental jurisdiction over those claims under 28 U.S.C. § 1367.




     COMPLAINT FOR DAMAGES 1                               SCHROETER, GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00927-RSL Document 1 Filed 07/12/21 Page 2 of 8


 1

 2          1.5.    Prior to filing this Complaint, Ms. Eickelmann filed a charge with the Equal

 3   Employment Opportunity Commission (EEOC). Following an investigation, the EEOC
 4
     found reasonable cause to support a finding that Ms. Eickelmann experienced unlawful
 5
     discrimination and retaliation. The EEOC then referred the case to the Department of Justice
 6
     (DOJ), who issued a right-to-sue letter. In compliance with 42 U.S.C. § 2000e-5(f)(1), Ms.
 7
     Eickelmann has filed this Complaint within 90 days of receiving a right-to-sue letter.
 8

 9          1.6.    Venue lies in this Court pursuant to 28 U.S.C. § 1391(b) because the events

10   giving rise to this lawsuit occurred in the State of Washington and all parties reside in
11   Washington.
12
                                  II.   STATEMENT OF FACTS
13
            2.1.    Defendant Valley Medical hired Plaintiff Laura Eickelmann in 2015 to work
14
     full time as a physician assistant at its urgent care clinic in North Benson, Washington.
15
            2.2.    Throughout her employment, Ms. Eickelmann provided high-quality care to
16

17   Valley Medical’s patients.

18          2.3.    According to Valley Medical, Ms. Eickelmann was a “valued employee.”

19          2.4.    In late 2017, Ms. Eickelmann took leave from work to care for her new baby.
20
            2.5.    On her return to work in January 2018, Ms. Eickelmann informed Valley
21
     Medical that she was breastfeeding and asked for a place to pump. Valley Medical offered
22
     her a room where supplies were kept, meaning other coworkers would come and go.
23
            2.6.    Shortly thereafter, Dr. Bouchard and Valley Medical removed Ms.
24

25   Eickelmann from her assigned position at the North Benson facility and demoted her to a

26   “float” position, meaning she would no longer have a permanent clinic assignment. This

     change in status meant less pay, less certainty on scheduling, and often, a longer commute. It



     COMPLAINT FOR DAMAGES 2                                SCHROETER, GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00927-RSL Document 1 Filed 07/12/21 Page 3 of 8


 1

 2   also meant Ms. Eickelmann had to find space to express breastmilk with each new clinic

 3   assignment.
 4
            2.7.    In mid-2018, Dr. Bouchard suggested to Ms. Eickelmann during her
 5
     performance review that her productivity needed to be improved and that it would have been
 6
     higher had she not been taking time to pump breastmilk at work. He further suggested she
 7
     could sit at her desk in a shared space and pump so she could avoid taking breaks. At no time
 8

 9   did Dr. Bouchard offer support to or accommodation of Ms. Eickelmann in her effort to

10   provide breastmilk to her new baby.
11          2.8.    Over the course of the next year, Ms. Eickelmann learned that the unfair
12
     treatment and sexism she was experiencing was not unique to her. She learned of other,
13
     disturbing sexist comments about female patients and female colleagues in other urgent care
14
     clinics overseen by Dr. Bouchard. She learned that one or more male providers had viewed
15

16   pornography at work, commented about female patients’ and coworkers’ bodies, suggested

17   that a “woman’s place is in the home,” and remarked about being attracted to or wanting to

18   have sex with female patients.
19          2.9.    In addition, staff at Valley Medical began to refer to the “float” role as the
20
     “nursing mother” position as Dr. Bouchard only assigned it to Ms. Eickelmann and another
21
     new mother, PA Hope Roberts, who also elected to breastfeed her baby.
22
            2.10.   In August of 2019, Ms. Eickelmann expressed concerns about Valley Medical
23

24   and Dr. Bouchard’s unfair treatment of her in a “360” review process. Several other female

25   employees also shared concerns of sexism and misogyny in the clinics overseen by Dr.

26   Bouchard.




     COMPLAINT FOR DAMAGES 3                              SCHROETER, GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00927-RSL Document 1 Filed 07/12/21 Page 4 of 8


 1

 2          2.11.   Valley Medical, in turn, hired an investigator and alerted Dr. Bouchard of the

 3   complaints lodged against him.
 4
            2.12.   In December 2019, before the investigation concluded, Dr. Bouchard asked
 5
     Ms. Eickelmann whether she planned on having another baby. Ms. Eickelmann was taken
 6
     aback by the question, and said nothing. Dr. Bouchard responded by telling her to arrive
 7
     early for their next shift together so that he could conduct her annual performance review.
 8

 9          2.13.   During the annual review, Dr. Bouchard criticized Ms. Eickelmann for being

10   “negative” when she worked with “certain” people. When pressed for examples, Dr.
11   Bouchard offered that Ms. Eickelmann was “negative” when she worked with PA Hope
12
     Roberts. Ms. Eickelmann pointed out that she had worked only a single 8-hour shift with Ms.
13
     Roberts He could provide no other examples for his unsupported comment. He further
14
     remarked that Ms. Eickelmann needed to be “careful.”
15

16          2.14.   Valley Medical’s investigator thereafter confirmed that Dr. Bouchard had,

17   indeed, made inappropriate inquiries of female providers’ reproductive plans, but otherwise

18   determined that the women’s concerns were unfounded.
19          2.15.   Following the investigation, Valley Medical took no meaningful action to root
20
     out sexism from its workplace. Its primary response was to allow Dr. Bouchard to relinquish
21
     his supervisory responsibilities, but continue to work alongside the subordinates who had
22
     lodged complaints against him. It declined Ms. Eickelmann’s request to be returned to her
23

24   clinic assignment at North Benson, preferring instead to keep her in the “float” position.

25          2.16.   In February 2020, Ms. Eickelmann renewed her request to be moved back to

26   her previous position at North Benson and offered to increase her hours in order to address




     COMPLAINT FOR DAMAGES 4                                SCHROETER, GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
              Case 2:21-cv-00927-RSL Document 1 Filed 07/12/21 Page 5 of 8


 1

 2   Valley Medical’s apparent concern about staffing levels. Valley Medical again denied the

 3   request.
 4
              2.17.   Meanwhile, Ms. Eickelmann was assigned to work in the same clinic as Dr.
 5
     Bouchard. On two such occasions – at the beginning of the COVID-19 crisis – Dr. Bouchard
 6
     came into the same space as Ms. Eickelmann, unmasked and talking loudly or breathing
 7
     heavily, leaving her feeling alarmed and afraid for her safety.
 8

 9            2.18.   In June 2020, feeling she had run out of options, Ms. Eickelmann filed an

10   EEOC charge. Around this same time, she also started looking for a job with another
11   organization as she found the workplace intolerable and Valley Medical’s response to
12
     women’s concerns unconscionable. The ongoing COVID-19 crisis, however, made changing
13
     jobs exceedingly difficult.
14
              2.19.   Meanwhile, to the EEOC, Valley Medical downplayed the sexist and
15

16   degrading comments made to and about women in its urgent care clinics and claimed to have

17   “resolved” any possible concern by, again, pointing to the fact that Dr. Bouchard was no

18   longer in a supervisory role.
19            2.20.   Valley Medical’s stance remained unchanged even after it learned that, in
20
     December 2020, one of its male doctors took down his pants in the workplace to expose his
21
     butt for a COVID vaccine shot, a picture of which he then circulated to supervisors and staff
22
     alike.
23

24            2.21.   And Valley Medical insisted and continues to insist that the “float”

25   assignment for Ms. Eickelmann was not a product of bias or discriminatory treatment.

26




     COMPLAINT FOR DAMAGES 5                                SCHROETER, GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00927-RSL Document 1 Filed 07/12/21 Page 6 of 8


 1

 2          2.22.   The EEOC, however, disagreed. It determined that Ms. Eickelmann’s

 3   concerns were valid. Even then, Valley Medical refused to return her to a permanent clinic
 4
     assignment.
 5
            2.23.   Ms. Eickelmann ultimately landed a PA position with another employer and
 6
     resigned from Valley Medical in May of 2021.
 7
            2.24.   Valley Medical’s discriminatory and retaliatory treatment of Ms. Eickelmann
 8

 9   has caused and continues to cause her to suffer economic and non-economic damages.

10                                    III.   LEGAL CLAIMS
11          3.1.    Plaintiff realleges the above allegations in support of her legal claims below.
12          A.      Sex/Pregnancy Discrimination
13
            3.2.    Defendant violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
14
     2000e et seq. (“Title VII”) and the Washington Law Against Discrimination, RCW 49.60., et
15
     seq., by subjecting Plaintiff to disparate treatment on the basis of her sex and/or pregnancy
16

17   by, inter alia, permitting male employees to make sexist and misogynist comments in the

18   workplace, acquiescing to/engaging in gender stereotyping, giving male employees favored

19   treatment, making disparaging remarks about Plaintiff’s breastfeeding, issuing biased and
20
     negative performance reviews, inquiring into Plaintiff’s and other female employees’
21
     reproductive plans, and demoting Plaintiff to a less favorable position following her
22
     pregnancy.
23
            3.3.    As a direct and proximate result of the foregoing, Plaintiff has suffered and
24

25   continues to suffer loss of compensation and benefits, lost future earnings, emotional distress,

26   anxiety, humiliation, and embarrassment, each in amounts to be proven at trial




     COMPLAINT FOR DAMAGES 6                                SCHROETER, GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00927-RSL Document 1 Filed 07/12/21 Page 7 of 8


 1

 2          B.      Hostile Work Environment

 3          3.4.    Defendant violated Title VII and the WLAD by subjecting Plaintiff to a
 4
     hostile work environment based on her sex/or pregnancy by permitting or acquiescing to the
 5
     comments and actions as described above that were unwelcome and offensive to Plaintiff,
 6
     and would be viewed as hostile to a reasonable woman in Plaintiff’s shoes.
 7
            3.5.    As a direct and proximate result of the foregoing, Plaintiff has suffered and
 8

 9   continues to suffer loss of compensation and benefits, lost future earnings, emotional distress,

10   anxiety, humiliation, and embarrassment, each in amounts to be proven at trial.
11          C.      Retaliation
12
            3.6.    Defendant violated the WLAD and Title VII when it retaliated against
13
     Plaintiff for her opposition to sex and/or pregnancy discrimination, including by denying her
14
     request for a permanent clinic assignment and issuing negative performance reviews.
15

16          3.7.    As a direct and proximate result of the foregoing, Plaintiff has suffered and

17   continues to suffer loss of compensation and benefits, emotional distress, anxiety,

18   humiliation, and embarrassment, each in amounts to be proven at trial.
19                                 IV.   PRAYER FOR RELIEF
20
            4.1.    Plaintiff prays for judgment and relief against Defendant as follows:
21
                    a.      Damages for lost compensation and benefits in an amount to be proved
22                          at trial;
23                  b.      Damages for emotional distress, anxiety,                          humiliation,              and
                            embarrassment in amounts to be proved at trial;
24
                    c.      Punitive damages in an amount to be proved at trial;
25

26                  d.      Reasonable attorneys’ fees, expenses, and costs;

                    e.      Pre-and post-judgment interest to the maximum rate allowed by law;




     COMPLAINT FOR DAMAGES 7                                SCHROETER, GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:21-cv-00927-RSL Document 1 Filed 07/12/21 Page 8 of 8


 1

 2               f.     Increased payment to make up for any adverse tax consequences of
                        any award to Ms. Eickelmann;
 3
                 g.     Other relief to the furthest extent the Court determines is just and
 4                      proper.
 5

 6
          DATED this 12th day of July, 2021.
 7
                                                 SCHROETER GOLDMARK & BENDER
 8

 9
                                                 s/ Elizabeth Hanley____________________
10                                               ELIZABETH A. HANLEY, WSBA #38233
                                                 LINDSAY L. HALM, WSBA #37141
11                                               ASHLEY GOMEZ, WSBA #52093
                                                 810 Third Avenue, Suite 500
12                                               Seattle, WA 98104
                                                 Phone: (206) 622-8000
13
                                                 Fax: (206) 682-2305
14                                               Email: hanley@sgb-law.com
                                                         halm@sgb-law.com
15                                                       gomez@sgb-law.com
16                                               Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26




     COMPLAINT FOR DAMAGES 8                          SCHROETER, GOLDMARK & BENDER
                                                        500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                Phone (206) 622-8000 ● Fax (206) 682-2305
